Exhibit 10.54

 

Confidential Treatment Requested.

 

Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.

 

9th AMENDMENT TO CREDIT CARD PROGRAM AGREEMENT

 

This 9th Amendment to Credit Card Program Agreement (the “9th Amendment”) is
entered into this 30th day of December 2008 by and among The Neiman Marcus
Group, Inc. and Bergdorf Goodman, Inc. on the one hand, and HSBC Private Label
Corporation (formerly, Household Corporation) and HSBC Bank Nevada, N.A. on the
other hand, to that certain Credit Card Program Agreement, dated June 8, 2005
(as amended, the “Agreement”), among the foregoing parties. The 9th Amendment
shall have an effective date as of November 21st, 2008. All capitalized terms
used herein and not otherwise defined shall have the meanings given to them in
the Agreement.

 

1. In Section 1.1 of the Agreement, the following sentence shall be added at the
end of the definition for “Average Interest Free Receivables”: “Average Interest
Free Receivables does not include interest free Accounts that do not bear
interest subject to NMG Transactions made pursuant to the Six (6) Month No
Interest/No Payment Promotion Credit Plan #30704 (as defined below).”

 

2. In Section 1.1 of the Agreement, the following sentence shall be added at the
end of the definition for “Gross Financing Income”: “The Merchant Discount
payable by NMG to Bank pursuant to the Six (6) Month No Interest/No Payment
Promotion Credit Plan #30704 shall be included in the calculation of Gross
Financing Income, and therefore, shall be included in the calculation of
Variable Break-Even Margin.”

 

3. The following new defined term shall be added in Section 1.1. of the
Agreement in the appropriate alphabetical order: “Six (6) Month No Interest/No
Payment Promotion Credit Plan #30704 means a promotional offer made to
Cardholders for specific NMG Transactions whereby the Account shall not bear
interest for such specific NMG Transactions, and the Cardholder shall not be
required to make a payment towards the cost of such Card Sale, for a period of
six months from the date of such purchase.  The Parties shall mutually determine
which NMG Transactions qualify for this promotional offer.  NMG may run other no
interest/no payment promotions with 6 month durations that utilize different
credit plan numbers, which would be excluded from a Merchant Discount
assessment.”

 

4. The following sentence shall be added at the end of Section 4.11 of the
Agreement, Interest Free Accounts: “For the avoidance of doubt, interest free
Accounts that do not bear interest subject to NMG Transactions made pursuant to
the Six (6) Month No Interest/No Payment Promotion Credit Plan #30704, which the
Parties have mutually agreed to offer, shall not be included in the calculation
of High Collar or Low Collar, and the cost of maintaining these shall not be
borne solely by Bank; instead, NMG shall be assessed a Merchant Discount on NMG
Transactions made pursuant to the Six (6) Month No Interest/No Payment Promotion
Credit Plan #30704 in an amount of [***].”

 

5. Section 8.7 of the Agreement, No Merchant Discount, is hereby deleted and
replaced with the following: ‘‘None of NMG, its Affiliates or the Retail
Merchants shall be required to pay any Merchant Discount on any NMG Transaction,
except when NMG Transactions are placed on the Six (6) Month No Interest/No
Payment Promotion Credit Plan #30704.  In such instances, during the Term, NMG
shall be assessed a Merchant Discount of [***].  Furthermore, NMG shall be
entitled to a refund of the Merchant Discount if the NMG Transaction subject to
the Six (6) Month No Interest/No Payment Promotion Credit Plan #30704 is
canceled or the Goods are returned or canceled within sixty (60) days of the
date of the Card Sale. Other than NMG Transactions subject to the Six (6) Month
No/Interest Payment Promotion Credit Plan #30704, Bank shall directly process
the NMG Transactions such that the Retail Merchants do not incur any merchant
acquirer/processor or similar fees, including but not limited to no interest/no
payment promotions of six months that have a different credit plan number.”

 

6. A new Section 4.12 shall be added to the Agreement as follows:

 

“4.12 Six (6) Month No Interest/No Payment Credit Plan #30704.  Each calendar
quarter, NMG and HSBC will review the terms relating to the Six (6) Month No
Interest/No Payment Promotion Credit Plan #30704

 

--------------------------------------------------------------------------------


 

and attempt to mutually agree on whether to continue offering the plan and on
any revised terms that are appropriate in connection therewith. If the parties
cannot agree as to whether to continue offering the plan and on the terms
governing such plan going forward, either party may discontinue the offering of
such plan effective at the beginning of the next calendar quarter, beginning on
April 1, 2009.”

 

AGREED TO AND EXECUTED on this the 30th day of December 2008.

 

 

HSBC BANK NEVADA, N.A.

 

HSBC PRIVATE LABEL CORPORATION

 

 

 

 

 

By:

/s/  Brian D. Hughes

 

By:

/s/  Brian D. Hughes

 

Title:  Executive Vice President

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

BERGDORF GOODMAN, INC.

 

 

 

 

 

By:

/s/  William S. Hough

 

By:

/s/  Nelson A. Bangs

 

Title:  VP Credit Services

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------